Citation Nr: 0624509	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-41 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of overpayment of pension benefits in 
the amount of $ 2,016.00. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from May 1967 to October 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2004 decision of the Committee on Waivers 
and Compromises of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Oakland, Washington.

As will be discussed herein, in a July 2006 statement, the 
appellant elected to withdraw his appeal as related to his 
claim of entitlement to a waiver of overpayment of VA pension 
benefits.  However, in that statement the appellant also 
requested that his records be transferred back to the RO in 
Oakland, CA, so that he could pursue a claim for an earlier 
effective date (not further specified).  Accordingly, this 
matter is referred to the RO for further clarification and 
action, as appropriate.  


FINDINGS OF FACT

1.  In a May 2004 decision of the Committee on Waivers and 
Compromises of the VA RO in Oakland, CA, the Committtee 
denied a waiver of overpayment of VA pension benefits in the 
amount of $ 2,016.00.

2.  In July 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from both the 
appellant and his representative to the effect that the 
appellant wished to withdraw his current claim on appeal. 


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issue of entitlement to a waiver of overpayment of VA 
pension benefits, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

In a determination dated in May 2004, the Committee on 
Waivers and Compromises of the VA RO in Oakland, CA, denied a 
waiver of overpayment of VA pension benefits in the amount of 
$ 2,016.00.  The veteran filed a timely appeal as to that 
determination.

In statements presented from the veteran and his 
representative, both dated in July 2006, the veteran 
indicated that he wished to withdraw his appeal as to the 
claim of entitlement to waiver of overpayment of pension 
benefits in the amount of $ 2,016.00.  These statements 
constitute a written withdrawal of the substantive appeal 
with regard to that matter.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).




ORDER

The appeal as to the claim of entitlement to waiver of 
overpayment of VA pension benefits in the amount of 
$ 2,016.00, is dismissed.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


